Citation Nr: 0521450	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  95-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder disability, claimed as a result of treatment 
received at a Department of Veterans Affairs (VA) medical 
facility in April 1993.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cervical spine disability, claimed as a result of treatment 
received at a VA medical facility in April 1993.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1972 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated January 19, 2005, which vacated 
a December 2003 Board decision and remanded the case for 
additional development.  The issues on appeal initially arose 
from rating decisions in February 1995 and September 1999 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 1997, the appellant had a Board hearing on his 
right shoulder claim.  In May 2000, he had another Board 
hearing on both issues.  As the Veterans Law Judges presiding 
at the hearings must participate in the decision on the 
claims, this appeal must be decided by a Board panel.  See 
38 C.F.R. § 20.707 (2004).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The RO 
issued a supplemental statement of the case (SSOC) concerning 
the 1151 issues in April 2002 and notified the veteran and 
his attorney that the case was being returned to the Board in 
September 2002.

A detailed VCAA notice letter was sent to the appellant and 
his representative by the Board in January 2003.  The 
appellant's counsel submitted additional evidence in both 
April 2003 and September 2003.  In the Board's decision 
issued in December 2003, the Board noted that this evidence 
had been reviewed and fully considered in making the 
decision, but that the additional evidence was either 
duplicative of evidence previously of record, or did not 
support the current claims.  The Board held that any error 
made with respect to the Board's consideration of the newly 
submitted evidence was harmless.

In a Joint Motion For Remand dated in January 2005, the 
parties noted that when the appellant's attorney submitted 
additional evidence to the Board, he had not stated that the 
appellant waived RO consideration of such evidence.  The 
parties agreed that remand was required because the Board did 
not consider Disabled v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), when it received and reviewed this 
evidence in the first instance, and in the absence of an 
accompanying waiver of review by the RO.

As noted in the January 2003 letter, VA received the claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder condition in May 1994, and that 38 U.S.C.A. 
§ 1151 was amended effective for claims filed on or after 
October 1, 1997.  This claim must be adjudicated in 
accordance with the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1997.  See VAOPGCPREC 40-97.  VA received 
the claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a cervical spine condition in July 1999.  
Therefore, this claim must be adjudicated in accordance with 
the current version of 38 U.S.C.A. § 1151, which has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

The issues on appeal should be reviewed 
with consideration of all relevant 
evidence submitted since the April 2002 
supplemental statement of the case and 
all applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his attorney should be 
furnished a SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


			
	MARK W. GREENSTREET	RICHARD C. THRASHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

